Citation Nr: 1202594	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee and left ankle injury.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970 and April 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2008 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In March 2009, the Board requested an additional opinion from a Veterans Health Administration (VHA) medical expert in order to clarify the nature of the Veteran's disorder and the potential relationship of his disorder to service and his service-connected disabilities.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2011).  

In a July 2009 decision, the Board denied the appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In June 2010, the Court granted a Joint Motion to vacate the Board's decision and remanded the matter for further action. 

In April 2011, the Board requested an expert medical opinion from the VHA.  An expert medical opinion was received in May 2011 and September 2011.  That development having been completed, the claim is now ready for appellate review.

FINDING OF FACT

The Veteran's right knee disorder is not causally or etiologically due to service, arthritis of the right knee did not manifest to a degree of 10 percent or more within one year of discharge, and a current right knee disability is not due to or aggravated by his service-connected left knee or ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The VCAA duty to notify was satisfied by letters sent to the Veteran in March 2006 and September 2008 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.  Notice on the issues of establishing a disability rating and effective date of award was provided to the Veteran in March 2006.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Entitlement to Service Connection for a Right Knee Disorder, to Include as Secondary to Service-Connected Residuals of a Left Knee and Ankle Disability

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011). 

For certain chronic disease, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  The presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

The Veteran is seeking entitlement to service connection for a right knee disorder.  The Veteran is service connected for residuals of a left knee injury and residuals of a left ankle injury. 

The Veteran asserts that he injured his right knee during his second period of service.  Specifically, the Veteran claims that while in basic training in June 1974, he was negotiating an obstacle course when he injured his right knee.  He stated that he jumped off an apparatus and landed in sawdust.  As the sawdust was wet, the Veteran stated that it did not properly break his fall and caused his injury.  (See Travel Board hearing transcript, August 2008.)  The Veteran also asserts that overuse of his right knee, as a result of his injured, service-connected left knee and ankle, has caused a right knee disorder.

Service treatment records were reviewed.  The Veteran's entrance and discharge examinations did not note any right knee abnormalities.  In June 1974, an accident and injury report verified the Veteran's allegations that while negotiating an obstacle course; he landed on his left leg, twisting his knee.  The Veteran continued the course and the run afterwards.  That afternoon, the Veteran reported he could barely walk, and two days later, he was unable to continue with any physical training and reported to sick call.  He was diagnosed with inflammation of the tendons in the left knee and placed in a full left leg case.  See SF 5100, Accident and Injury Report, June 1974.  During his follow-up treatment for his left leg, he was diagnosed with tendonitis of the right leg.  See SF 6150, Sick Call Treatment Record, June 1974.  The remaining treatment records pertained only to the left leg and no further diagnosis of a right knee disorder was provided.  

There is no evidence the Veteran sought treatment for or was diagnosed with arthritis within one year of discharge from service.  Thus, the presumption under 38 C.F.R. §§ 3.307, 3.309, is not for application.  The Board notes that the Veteran has been diagnosed with degenerative joint disease of the right knee.  See March 2007 VA examination.  X-ray evidence also revealed genu varus deformity, decrease in height of the medial compartment, subchondral sclerosis, mild osteophytosis and evidence of mechanical bony remodeling of the right knee.  Id.

At the outset, the Board notes the decades long evidentiary gap in this case between active duty service and the earliest documented 2006 right knee complaints.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether and injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In support of his claim, the Veteran has submitted a private medical statement from J.R.W., M.D., received in February 2006.  Dr. W. stated that the Veteran had chronic residuals of both lower extremities, secondary to an injury sustained while in basic training in 1974.  The physician noted that the Veteran "relates that while negotiating the sixth obstacle, he landed on a ground buffer made less resilient than usual, due to heavy dew, causing an impact which resulted in twisting the knees, especially the left knee and left ankle."  See private treatment record, J.R.W., M.D., February 28, 2006.  Dr. W. continued to note that "no fracture of the osseous skeleton was described according to the history, but apparently had a very severe sprain with the current residua noted; with progressive pain and deformity of both lower extremities evident."  Id.

The Board does not find the statement of Dr. W. to be persuasive.  It is clear from review of the record that in describing the Veteran's prior medical history, Dr. W. was merely recounting history provided by the Veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by the Veteran and that are unsupported by the clinical evidence.  Here, the history as reported by the Veteran is not in conformance with the service treatment records.  For instance, the service treatment records do not describe the severe sprain to both extremities.  Hence, the probative value of the opinion is significantly diminished as it is not based on an accurate review of the records of treatment in service.  

Additionally, the probative weight of this report is diminished because the examiner did not conduct appropriate tests to determine the current nature of the right knee disability.  For instance,  x-rays of the right knee were not obtained.  Moreover, Dr. W. did not provide any bases or rationale to support his conclusion that the Veteran's right knee pain was related to service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also of note, in a letter to his senator, the Veteran indicated that Dr. W. was a friend of a friend, who provided this letter for him to give to VA in conjunction with his claim for benefits.  See Veteran's letter to his senator, September 11, 2007.  This statement indicates a possible source of bias and leads the Board to question the objectivity of the medical report.  

There are no other medical records in the Veteran's claims file to establish that he received treatment for a right knee disability between 1974 and Dr. W.'s examination in 2006.  In fact, the Veteran himself stated that he had not sought any medical treatment for his right knee disability prior to 2006.  Thus, there is no additional medical evidence upon which to base a medical nexus opinion.  

Other evidence in support of the Veteran's claim are lay statements alleging that the Veteran's right knee disability is the result of an injury in service or a result of his service-connected left knee and ankle.  In Jandreau v. Nicholson, 492 F.3d 1372, the United States Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a question of fact.

Here, Jandreau element (1) is not met, as the Veteran's right knee condition, diagnosed as degenerative joint disease, is not a simple condition to diagnose.  As to Jandreau elements (2) and (3), the lay statements were not made contemporaneous to the alleged injury.  Rather, as noted, the sufficiency of the statements is called into question, as there is no clinical evidence supporting the allegation of a diagnosed injury to the right knee in 1974.

In June 2006, the VA joints examination report indicated that the Veteran's right knee had mild varus deformity, no effusion, no instability, full range of motion, medial joint line tenderness and no crepitus.  The Veteran was diagnosed with degenerative joint disease of the right knee.  In March 2007, the Veteran was afforded a second VA examination.  At that time, the Veteran reported that he had not sustained any right knee injuries subsequent to his in-service injury.  He also stated that his current right knee disability made a significant impact on his activities of daily living, especially on his ability to work.  Upon physical examination, the right knee demonstrated bony swelling, range of motion testing showed marked instability on testing of extension, the knee popped out of joint and relocated itself spontaneously, and the Veteran walked with a marked limp on the right leg.  As noted above, x-ray evidence demonstrated right knee genu varus deformity, decrease in height of the medial compartment, subchondral sclerosis, mild osteophytosis and evidence of mechanical bony remodeling.  The examiner also diagnosed the Veteran with degenerative joint disease.  Ultimately, the examiner was unable to render a medical opinion without resorting to conjecture.  It was noted that the examiner was uncertain whether the Veteran's present degree of pathology would have occurred in the absence of the prior left knee injury.  See March 2007 VA examination.

In March 2009, the Veteran's claims file was sent to a VHA examiner for an expert medical opinion with respect to the nature and etiology of his current right knee disability.  The examiner recounted the aforementioned chronology of events in service and opined that it was not likely that the Veteran's current right knee disability (degenerative joint disease) was the direct result of the documented injury in service.  Additionally, it was noted that it was not likely that the right knee disability was the result of the Veteran's service-connected left knee disability.  The examiner also noted that the Veteran was service-connected for a left ankle injury.  In support of this opinion, the examiner stated that there was no medical relationship between an in-service diagnosis of right leg tendonitis and the subsequent development of degenerative joint disease.  See IME report, March 2009.

The Court determined in a June 2010 JMR that the March 2009 expert medical opinion failed to squarely address whether or not the Veteran's right knee injury was secondary to his service-connected left ankle injury.

An additional request for an expert medical opinion was sent in April 2011.  Two expert medical opinions were obtained.  In May 2011, an orthopedist reviewed the Veteran's claims file.  The examiner noted that records indicate a history of a left knee injury in 1974 and a diagnosis of tendonitis of the right leg.  The examiner noted that the Veteran was currently diagnosed with degenerative joint disease of the right knee and that he is service-connected for residuals of a left knee injury and a left ankle injury.  The examiner stated that the question of whether an injury to one knee can cause any disability to the contralateral previously asymptomatic knee is a difficult and complicated question to answer.  Continuing, the examiner stated there are no evidence-based studies that give a clear answer to the question, primarily because one cannot get good data related to the previous condition of both knees prior to the traumatic episode.  The examiner stated that there are some long-term studies related to amputations in which the uninjured leg is able to function normally for many years.  Biomechanical studies which predict the forces across the uninjured knee with various situations in the injured knee such as pain or limitation of motion predict that because of the changes in the gait and gait cycle that the stress on an injured knee is actually less.  This is because the stride length is usually shorter and the speed of walking is usually less than normal.  There are some situations in which there is significant proximal deformity that the forces are greater; however, the examiner stated that is not the case here.  Based on the reviewed evidence, the examiner opined that it is not likely that the Veteran's current right knee disability is caused by or aggravated by his service-connected left knee or ankle disability.

A second VHA expert opinion was obtained in September 2011.  The examiner stated that after reviewing all records, there was not ample recorded evidence to infer cause or aggravation of the Veteran's right knee symptoms as a result of his left knee and ankle disabilities beyond the severity caused by the natural progression of knee osteoarthrosis.  The examiner stated the opinion was supported by the lack of documented right knee symptoms prior to 2006, although chronic right knee problems are described.  The initial injuries and disabilities occurred in 1974, and are documented, but no reference is made to subsequent right knee problems until 2006.  Medical records form the 1980s are alluded to in transcripts, but are not present for review.  The Veterans right knee symptoms also worsen on comparing clinical notes from the Columbia, SC VA from 2006 to 2007 with newly documented evidence of instability, further supporting a lack of direct causal relation from his previous left knee/ankle disabilities.  

The Board finds that in sum the May and September 2011 VHA opinions to be the most probative evidence addressing the likely etiology of the right knee disability.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VHA examiners reviewed the Veteran's claims file and considered various lay statements.  The VHA physicians provided a negative opinion, fully supported by an adequate rationale.  The physician explained that the right knee disability alleged was not shown during service or on separation and the medical literature did not support a conclusion that service-connected disabilities either caused or aggravated the current right knee disability.  The Board acknowledges that the Veteran described having sustained right knee injuries during service.  However, as such is not reflected in his service treatment records, it stands to reason, based upon the VHA examiner's opinions, that any injury sustained was not sufficiently severe that his current right knee disability could reasonably be expected to be related to such injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 436-37 (2011). 

The Veteran has maintained that although his service-connected left knee and ankle were more severely injured than his right knee in 1974, prior to his discharge he was informed that his right knee cartilage had been damaged and he was offered surgery to correct the problem.  Unfortunately, there is no evidence in the Veteran's service treatment records of this diagnosis.  In fact, there is no persuasive evidence of a right knee disability at all until more than 30 years after the Veteran was discharged from service.  These factors tend to impeach the Veteran's credibility and reduce the probative value of his testimony.  

While the Board certainly empathizes with the Veteran's sincere belief that his current right knee problems are related to his in-service injury and to his left knee and ankle disabilities, there is a lack of probative evidence that supports these contentions.  The private opinion provided by Dr. W. was based on history provided by the Veteran and was not supported by any additional clinical evidence.  Moreover, the evidence found in the service treatment records expressly contradicts the history provided.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or contradicted by the evidence of record.).  In sum, the March 2007 VA examination and the May 2011 and September 2011 VHA opinions do not support the Veteran's claim and are found to be more probative than the private medical opinion and other lay and medical evidence of record.  

The Board notes that in a November 2011 statement, the Veteran contends that the VHA medical opinions are inadequate because they fail to consider that degenerative joint disease is commonly caused by overuse of a particular joint and notes that the record indicates treatment for tendonitis of the right leg during service.  The VHA opinion from May 2011 indicates that the diagnosis of tendonitis of the right leg was reviewed.  Additionally, the May 2011 opinion discusses the possibility of change in biomechanical forces on the uninjured knee due to the injured knee and indicated that there is usually less stress due to shorter stride length and speed of walking.  The examiner also specifically noted that the forces were not greater in this situation.  As such, the Board finds that the VHA opinions are sufficient and based on sufficient facts and the product of reliable principles.  

Although the Veteran has established that he currently suffers from a right knee disorder, the weight of the probative evidence of record does not support a finding that this condition is the result of his time in service or due to or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


